DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, it is unclear if “a subsurface formation” referred to in line 4 is the same one referred to in line 1.
Claims 2-15 are rejected for depending from a rejected claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 13, 16, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ramos (US 2004/0180793) in view of McGee (US 2015/0275628).
With respect to claim 1: Ramos discloses a waveform energy generation system (Fig. 2) for a subsurface formation (Fig. 2), comprising: 
at least one joint of production casing (10) placed within a wellbore (Fig. 2); 
an energy generator (30) residing along the at least one joint of production casing (¶ [0029]; Fig. 3) and configured to be in substantial mechanical contact with a subsurface formation (F¶ [0029]; Fig. 3); and 
wherein the energy generator is configured to transmit waveform energy into the subsurface formation (¶ [0029]) in response to control signals (¶ [0029]).
Ramos does not disclose the waveform energy is at a resonant frequency of a rock matrix making up the subsurface formation.
McGee teaches it is known in the art to have a resonate frequency of waveform energy be the resonate frequency of a rock matrix making up a subterranean formation (¶ [0066, 0087]). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the resonate frequency of McGee with the invention of Ramos since doing so would contain the waveform energy within the target formation (McGee ¶ [0066, 0087]; Fig. 1).
With respect to claim 2: Ramos from the combination of Ramos and McGee further teaches a signal transmission system (20, 14; ¶ [0029]) for sending control signals to the energy generator within the wellbore for activation (¶ [0029]).
With respect to claim 11: Ramos from the combination of Ramos and McGee further teaches the signal transmission system comprises: 
an electric line (20); and 
an electric probe (14) at a distal end of the electric line for transmitting electrical energy to the waveform energy generator upon reaching a location of the energy generator (¶ [0029]; Fig. 2).
With respect to claim 13: Ramos from the combination of Ramos and McGee further teaches the signal transmission system comprises an electric cable (20) residing on an outer diameter of a string production casing (10) placed within the wellbore (Fig. 2); the electric cable extends down the wellbore to a depth of the energy generator (¶ [0029]; Fig. 2); and the waveform energy generation system further comprises a plurality of clamps (22; ¶[0022]; Fig. 2) spaced apart along the string of production casing for securing the electric cable to the outer diameter of the string of production casing (¶ [0022]; Fig. 2).
The combination of Ramos and McGee does not teach the production casing is made of steel.
It would have been obvious to one having ordinary skill in the art at the time of filing to have the casing string made of steel, since it has been held to be within the ordinary skill in the art to select a known material on the basis of its suitability for the intended use. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claim 16: Ramos discloses a method of enhancing permeability within a subsurface formation, comprising: 
placing a waveform energy generator (30) in a wellbore (Fig. 2), wherein the energy generator is in mechanical contact with a borehole along the wellbore (¶ [0029]; Fig. 2); and 
applying waveform energy from the energy generator into the rock matrix to increase effective permeability of the rock matrix (¶ [0029]).
Ramos does not disclose determining a resonant frequency of a rock matrix within the subsurface formation. McGee teaches it is known in the art to determine the resonate frequency of a rock matrix making up a subterranean formation (¶ [0066, 0087]) in order to have the resonate frequency of waveform energy be the same (¶ [0066, 0087]). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the resonate frequency of McGee with the invention of Ramos since doing so would contain the waveform energy within the target formation (McGee ¶ [0066, 0087]; Fig. 1).
With respect to claim 17: Ramos from the combination of Ramos and McGee further teaches:
 sending a control signal down the wellbore to activate the waveform energy generator at a frequency that approximates the resonant frequency of the rock matrix (¶ [0029]); and wherein: 
the wellbore comprises at least one joint of production casing (10; Fig. 2); 
the control signal is sent via a signal transmission system (20) extending from a surface down to the at least one joint of production casing (¶ [0029]; Fig. 2); and 
the waveform energy generator resides along the at least one joint of production casing (¶ [0029]; Fig. 2).
	With respect to claim 21: The combination of Ramos and McGee does not explicitly teach the at least one joint of production casing comprises a series of casing joints threaded end-to-end, and extending at least 500 feet along the borehole.
	Examiner takes official notice that it is old and well known in the art to have casing be a series of casing joints threaded end to end, and extended to a desired depth (i.e. 500 feet) of a borehole. It would be obvious to one having ordinary skill in the art before the effective filing date to substitute the casing known in the art for the generic casing string Ramos and McGee since doing so would perform the same predictable result of allowing casing to be installed in a wellbore to a formation depth for oil production.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramos and McGee as applied to claim 17 above, and further in view of Anderson (US 2005/0050726).
	With respect to claim 22: The combination of Ramos and McGee does not teach expanding the at least one joint of production casing into engagement with the subsurface formation. Anderson teaches sit is known in the art to expand a casing into contact with a formation (¶ [0182]). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the expansion of Anderson with the invention of Ramos and McGee since doing so would insure an intimate contact between the casing and the formation (Anderson ¶ [0182]).

Allowable Subject Matter
Claims 18-20 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-10, 12, 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672